VAN BRUNT, P. J., and PARKER, J.
We concur in the result reached by Mr. Justice O’BRIEN in his opinion, and in the following propositions, which led to it: First, that the transfer of the warehouse receipts by indorsement and delivery vested in these defendants the legal title and right of possession; second, that the defendant took possession of the merchandise pledged on October 24,1885, at which time he requested that bills for past storage should be made out; third, that a contract for subsequent storage was thereby implied. As the action was brought to recover such storage, it was error to dismiss the complaint